Per Curiam.
Respondent was admitted to practice by this Court in 1987. He formerly maintained an office for the practice *1196of law in the City of Saratoga Springs, Saratoga County, but was disbarred by this Court in 2008 (56 AD3d 887 [2008]). By application sworn to November 7, 2016, respondent has moved for reinstatement. Petitioner opposes respondent’s motion. The Lawyers’ Fund for Client Protection also opposes the application, noting that, between 2009 and 2011, it paid 13 awards of reimbursement to respondent’s former clients in the total amount of $28,845; nevertheless, respondent has failed to make any reimbursement payments.
Upon our review of, among other things, respondent’s motion for reinstatement and the materials submitted in opposition thereto, we find that respondent has failed to sufficiently demonstrate, by clear and convincing evidence, that he possesses the requisite character and fitness to resume the practice of law or that his reinstatement would be in the public interest (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [a]). Accordingly, respondent’s motion is denied.
McCarthy, J.P., Garry, Rose, Clark and Mulvey, JJ., concur.
Ordered that respondent’s application for reinstatement is denied.